Valero L.P.

Annual Bonus Plan

Table of Contents

Article

Topic Page



Definitions 2

Administration 3

Participation 4

Determination of Bonus Awards 5

Bonus Targets 6

Form of Payment 6

Miscellaneous Terms and Provisions 7



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTRODUCTION

The Valero L.P. Annual Bonus Plan (hereinafter referred to as the "Plan") has
been established for the purpose of providing bonus compensation to eligible
designated employees of Valero GP, LLC and its Affiliates (hereinafter
collectively referred to as the "Company"). The Company intends and desires to
create individual performance incentive by providing bonus compensation awards
based upon individual contributions to Company profitability by eligible
designated employees. Such bonus compensation is intended to encourage levels of
individual performance that will assure focus by employees on continued Company
profitability. It is further intended that when added to other forms of
compensation the bonus compensation awards will result in total compensation to
employees in amounts that are competitive when Company performance is compared
to peer organizations.



Article 1 - Definitions



For purposes of the Plan, unless the context requires otherwise, the following
terms should have the meanings set forth below.



"Affiliate" means (a) any entity that, directly or indirectly through one or
more intermediaries, is controlled by or under common control with Valero GP,
LLC and (b) any entity in which Valero L.P. has a significant equity interest,
in each case determined by the Committee.



"Board" means the Board of Directors of Valero GP, LLC.



"Bonus Target" means a percentage established to represent a normal or average
bonus percentage determined through competitive survey analysis and based on
each position's relative importance to the overall financial success of the
Company.



"Committee" means the Compensation Committee of the Board.



"Discretionary Adjustment Factor" means the authority of the Committee to adjust
the Company's total calculated bonus awards upward or downward by up to 25%
based upon such factors as the Committee deems appropriate, and ultimately to
determine whether to award a bonus to any individual.

"Employee" means an employee of the Company.



"Fair Market Value" means, with respect to any property (including, without
limitation, any units or other securities), the fair market value of such
property determined by such methods or procedures as shall be established from
time to time by the Committee. Notwithstanding the foregoing, unless otherwise
determined by the Committee, the Fair Market Value of Company units on a given
date for purposes of the Plan shall be the closing sales prices of the units on
the New York Stock Exchange Consolidated Exchange as reported in the
consolidation transaction reporting system on such date or, if such Exchange is
not open for trading on such date, on the next following date when such Exchange
is open for trading.



"Participant" means an Employee who is selected by the Committee to participate
in the Plan.



"Peer Group" means those companies designated by the Committee as comparable
companies that will be benchmarked for determining the Company's performance as
measured by selected Performance Criteria.



"Performance Criteria" means those performance measures approved by the
Compensation Committee that determine the level of Bonus Target to be earned,
subject to the Discretionary Adjustment Factor.



"Plan Year" means Valero L.P.'s fiscal year.



"Plan" means the Valero L.P. Annual Bonus Plan.



Article 2 - Administration



The Plan shall be administered by the Committee. The Committee shall consist of
no less than three "Non-Employee Directors" (as defined in Rule 16b-3 under the
Securities Exchange Act of 1934, as amended from time to time). In the event the
Committee fails to meet the foregoing criteria, then additional non-employee
persons shall be appointed by the Board for purposes of administering this Plan
so that the committee administering this Plan shall be composed solely of three
or more Non-Employee Directors.

The Committee is empowered to:



Review and approve all determinations relating to the eligibility of
Participants;



Make rules and regulations for the administration of the Plan which are not
inconsistent with the terms and provisions hereof;



Construe all terms, provisions, conditions, and limitations of the Plan in good
faith. All such determinations shall be final and conclusive on all parties of
interest;



Review and approve determinations and computations concerning the amounts to
which any Participant or his beneficiary is entitled under the Plan; and



Select, employ, and compensate from time to time consultants, accountants,
attorneys and other agents as the Committee may deem necessary or advisable for
the proper and efficient administration of the Plan.



The foregoing list of express powers is not intended to be either complete or
exclusive, but the Committee shall, in addition, have such powers, whether or
not expressly authorized, that it may deem necessary, desirable, advisable, or
proper for the supervision and administration of the Plan. Except as otherwise
specifically provided herein, the decision or judgment of the Committee on any
question arising hereunder in connection with the exercise of any of its powers
shall be final, binding, and conclusive upon all parties concerned.



The Committee shall have the responsibility of authorizing payment to each
eligible Participant and directing that such payment be disbursed by the
Company.



The Board or the Committee may, at any time, amend or terminate the Plan. Such
amendments or terminations may be made without the consent of the Participants.



Article 3 - Participation



3.1 The designation of Employees of the Company as Participants under the Plan
shall be approved by the Committee, and no Employee of the Company will have the
right to require the Committee to make him or her a Participant or to allow him
or her to remain a Participant under the Plan.



Article 4 - Determination of Bonus Awards



4.1 During the course of the Plan Year, the Committee shall review and approve
those Performance Criteria which will measure the Company's financial,
shareholder, and/or operational performance for the applicable Plan Year. The
Performance Criteria will be developed by Company management and submitted to
the Committee for review and discussion. The Committee may request Company
management to provide threshold, target, and maximum levels of performance for
each Performance Criteria considered.



The Company's performance may be evaluated on an absolute basis by determining
the Company's achievement versus a budgeted or pre-established level of
performance approved by the Committee. Likewise, the Company's performance may
be evaluated by comparing the Company's performance against a Peer Group's
performance achievement for the same Performance Criteria.



When the Performance Criteria are established and approved during the course of
the Plan Year, the Committee may elect to weight each of the Performance
Criteria based upon the strategic importance of the respective Performance
Criteria in consideration of the Company's annual business plan. The weightings
of the Performance Criteria may change from one Plan Year to the next.



4.4 In determining the Company's performance during a measurement period,
Performance Criteria will be utilized. These Performance Criteria may be
modified, deleted, or added to from one Plan Year to the next as determined by
the Committee in its judgment and discretion.



Following the close of the Plan Year, the Committee will evaluate the Company's
performance compared to the Performance Criteria. The results of this evaluation
will serve as the basis for the determination of the amount of Bonus Target
earned, which may range from 0 percent to as much as 200 percent of
Participants' Bonus Targets. At this time, the Committee has the authority to
consider the addition to or subtraction from the bonus of as much as 25 percent
of the Bonus Target for additional considerations of management and/or Company
performance. The application of this discretionary adjustment is formally
referred to as the Discretionary Adjustment Factor and may be applied only by
discretionary judgment of the Committee.



4.6 The Committee will normally authorize the payment of bonus awards within two
and one-half months (75 days) after the close of the Plan Year. However, the
Committee reserves the right to accelerate the determination and payment of
bonus awards prior to the completion of the Plan Year based on the estimated or
expected performance of the Company for such Plan Year.



Article 5 - Bonus Targets



5.1 Bonus Targets for each position are established based upon competitive
survey data and the position's relative importance to the overall financial
success of the Company. The Committee shall review and approve a Bonus Target
for each officer.



5.2 Each bonus award shall be calculated by using the established Bonus Target
for Participants in the Plan, adjusted by the results of the Performance
Criteria and the Committee's Discretionary Adjustment Factor. A qualitative
evaluation of the participant's performance may also be used to adjust a
participant's bonus award. The established Bonus Target, as adjusted, will serve
as the norm for a range of possible bonus awards.



Article 6 - Form of Payment



6.1 Bonuses payable under the Plan shall be paid in the form of cash in whole or
in part or, if permitted under applicable NYSE and SEC rules and regulations, in
the form of units of the Company in whole or in part. Under the Plan, if
permitted under applicable NYSE and SEC rules and regulations, certain
Participants may also be provided with an election to purchase, at Fair Market
Value, units of the Company utilizing a pre-determined portion of their bonus.



With respect to Plan bonuses payable in part or in whole in units of the
Company, a Participant may pay all or part of the amount of any taxes required
to be collected or withheld by the Company upon payment of the Participant's
bonus by electing, before an established date prior to the time of payment of
the bonus, to have the Company withhold from the number of units otherwise
deliverable under the bonus a number of units having a Fair Market Value on the
established date not exceeding the amount of the tax payment. However, for this
purpose, Federal Income Tax may be withheld at the highest personal tax rate
then in effect.



6.3 The Committee may approve a deferral of the payment of bonuses with payment
in whole at a later date or in installments over a period of time. The length of
time of deferral or installment period will be determined at the discretion of
the Committee.



Article 7 - Miscellaneous Terms and Provisions



7.1 No Employee shall have any claim or right to be paid a bonus or any form of
award, and the award of a bonus will not be construed as giving a Participant
the right to be retained in the employ of the Company. Further, the Company
expressly reserves the right at any time to terminate the employment of any
Participant free from any liability under the Plan.



The validity, construction, and effect of the Plan and any actions taken or
relating to the Plan shall be determined in accordance with the laws of the
State of Texas and applicable Federal law.

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Company, expressly to assume and agree to perform the
Company's obligations under this Plan in the same manner and to the same extent
that the Company would be required to perform them if no such succession had
taken place. As used herein, the "Company" shall mean the Company as
hereinbefore defined and any aforesaid successor to its business and/or assets.



No member of the Board or the Committee, nor any officer or Employee of the
Company acting on behalf of the Board or the Committee, shall be personally
liable for any action, determination, or interpretation taken or made in good
faith with respect to the Plan, and all members of the Board or the Committee
and each and any officer or Employee of the Company acting on their behalf
shall, to the extent permitted by law, be fully indemnified and protected by the
Company in respect of any such action, determination, or interpretation.



Notwithstanding anything in this Plan to the contrary, if any Plan provision or
bonus award under the Plan would result in the imposition of an applicable tax
under Section 409A of the Internal Revenue Code of 1986, as amended, and related
regulations and Treasury pronouncements ("Section 409A"), that Plan provision or
bonus award may be reformed to avoid imposition of the applicable tax and no
action taken to comply with Section 409A shall be deemed to adversely affect the
Participant's rights to an award.